In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                Nos. 02-19-00402-CR
                                     02-19-00403-CR

                          RUDY RODRIGUEZ, Appellant

                                          V.

                              THE STATE OF TEXAS



                      On Appeal from the 371st District Court
                               Tarrant County, Texas
                       Trial Court No. 1567850D, 1567852D


                                      ORDER

      On March 30, 2020, Brenda Clark, the then-official court reporter for the 371st

District Court,1 certified to this court that she was unable to upload State’s Exhibit

No. 21 via the TAMES records submission portal (RSP). Clark stated in her

certification that the exhibit was a computer diskette containing a 1.46 GB video file

of body camera footage in .mp4 format—a format compatible with the TAMES


      1
        The current official court reporter for the 371st District Court has informed
this court that Brenda Clark is now retired.
RSP—but that each time she attempted to upload the exhibit, she had been notified

by the staff of the Second Court of Appeals that the file could not be opened. Clark

further stated that she had “been informed that the issue may be the interruption

and/or speed of the Internet connection.” After receiving Clark’s certification, this

court requested the trial court clerk to deliver the original State’s Exhibit No. 21 to

the court for review. The court then reviewed the exhibit and confirmed that it could

be uploaded to TAMES.

       The responsibility for obtaining the appropriate equipment and knowledge to

file the reporter’s record electronically, as required by appendix C to the Texas Rules

of Appellate Procedure and the Uniform Format Manual for Texas Reporters’

Records, lies with the court reporter. Accordingly, because State’s Exhibit No. 21 is

in a format and size that is compatible with the requirements of the TAMES RSP, we

return State’s Exhibit No. 21 to the trial court clerk and order the official court

reporter for the 371st District Court to upload the exhibit to the TAMES RSP in

compliance with the applicable rules no later than Monday, May 3, 2021.

       We direct the clerk of this court to send a notice of this order to the official

court reporter for the 371st District Court, the attorneys of record, the trial court

judge, and the trial court clerk.

       Dated April 21, 2021.

                                                      Per Curiam


                                           2